UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JUANA PEREZ,

                                 Plaintiff,

                     -against-                                  19-CV-8251 (CM)

                                                               CIVIL JUDGMENT
 NY POLICE; NEW YORK CITY PORT
 AUTHORITY BUS TERMINAL,

                                 Defendants.

       Pursuant to the order issued December 6, 2019, dismissing the complaint,

       IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed without

prejudice for Plaintiff’s failure to submit a completed amended request to proceed in forma

pauperis or pay the $400.00 in filing fees. See 28 U.S.C. §§ 1914, 1915.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

       IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

 Dated:    December 6, 2019
           New York, New York

                                                         COLLEEN McMAHON
                                                     Chief United States District Judge
